Exhibit 10.17

 

DATED October 22, 2004

 

BANTRY INVESTMENTS LIMITED

 

- and -

 

GETTY IMAGES (UK) LIMITED

 

- and -

 

GETTY COMMUNICATIONS LIMITED

And

HULTON ARCHIVE LIMITED

 

--------------------------------------------------------------------------------

 

L E A S E

 

- relating to -

 

116-134 Bayham Street London NW1

 

--------------------------------------------------------------------------------

 

STEPIEN LAKE GILBERT & PALING

8-14 Vine Hill

London EC1R 5DX

 

Ref: WP/MT0009 Lease Bayham Street



--------------------------------------------------------------------------------

LEASE

 

DATED October 22, 2004

 

BETWEEN:

 

(1) BANTRY INVESTMENTS LIMITED whose registered office is at Suite 7B & 8B 50
Town Range Gibraltar (“the Landlord”)

 

(2) GETTY IMAGES (UK) LIMITED whose registered office is at 101 Bayham Street
London NW1 0AG (Company Registration Number 3728660) (“the Tenant”)

 

(3) GETTY COMMUNICATIONS LIMITED whose registered office is at 101 Bayham Street
London NW1 OAG (Company Registration Number 3005770) and HULTON ARCHIVE LIMITED
whose registered office is at 101 Bayham Street London NW1 OAG (Company
Registration Number 02249752) (“the Guarantor”)

 

1. DEFINITIONS

 

In this Lease the following words and expressions (unless the context otherwise
requires) have the following meanings:

 

AUTHORISED GUARANTEE AGREEMENT

 

“Authorised Guarantee Agreement” means a guarantee agreement (in such form as
the Landlord reasonably requires) by an assignor of this Lease guaranteeing to
the Landlord the observance and performance by the assignee to whom the assignor
is assigning this Lease of the covenants conditions and obligations on the part
of the lessee under this Lease such guarantee agreement to incorporate the like
covenants conditions and obligations as the Guarantee Provisions with such
modifications as in the reasonable opinion of the Landlord may be necessary to
make them applicable to a guarantee by an assignor to the Landlord of the
observance and performance by the assignee of the covenants conditions and
obligations of the lessee under this Lease

 

DEMISED PREMISES

 

“Demised Premises” means the building (its foundations roof and structure) (or
any part of it) known as 116-134 Bayham Street for identification only shown
edged in red on Plan 1 annexed to this Lease and comprising all of the land
registered freehold under title number NGL468360 at the date of this Lease as
from time to time rebult altered or amended together with all lifts lift shafts
escalators central heating water heating boilers air conditioning and
ventilation systems standby generators electrical and mechanical systems and all
other apparatus plant machinery and Service Media serving the Demised Premises
or provided for the benefit of the occupiers of the same

 

EVENT OF INSOLVENCY

 

“Event of Insolvency” means any of the following (in relation to a company or
other corporation which is or which with one or more others constitutes the
Tenant or a guarantor) inability of the company to pay its debts the passing of
a resolution for winding up or entry into liquidation either compulsory or
voluntary (except for the purpose of amalgamation or reconstruction of a solvent
company) making of a composition in satisfaction of its debts or a scheme of
arrangement of its affairs the application to the court for the appointment of a
receiver or an administrative receiver or the making of such appointment the
application to the court for an administration order or the making of such an
order the making of voluntary arrangements by the company and (in relation to an
individual who is the Tenant or a guarantor) inability to pay or having no
reasonable prospect of being able to pay his debts the presentation of a
bankruptcy petition the making of a bankruptcy order the making of a composition
in satisfaction of his debts or a scheme of arrangement of his affairs the
application to the court for an interim order and the appointment of a receiver
or interim receiver and in relation to the various events of insolvency they
shall wherever appropriate be interpreted in accordance and conjunction with the
relevant provisions of the Insolvency Act 1986.

 

- 1 -



--------------------------------------------------------------------------------

GUARANTOR

 

“Guarantor” means the party (if any) who has executed this deed as guarantor and
any other party whom from time to time is a guarantor of the covenants
conditions and obligations on the part of the Tenant under this Lease (other
than an assignor of this Lease pursuant to an Authorised Guarantee Agreement)

 

GUARANTEE PROVISIONS

 

“Guarantee Provisions” means the covenants terms and conditions contained in
clause 9 of this Lease

 

INSURED RISKS

 

“Insured Risks” means fire storm tempest flood lightning explosion (and in peace
time) aircraft and articles dropped therefrom earthquake riot civil commotion
impact bursting and overflowing of water tanks apparatus and pipes civil
commotion malicious damage theft following forcible and violent entry into or
exit from the Demised Premises property owner’s and third party liabilities
plant and machinery cover together with such other risks (including subsidence
and terrorism) as the Landlord shall from time to time reasonably deem prudent
to insure against

 

LEASE

 

“Lease” means this deed (including the schedules to this deed) and any document
supplemental to this deed

 

PLANNING ACTS

 

“Planning Acts” means all statutes statutory instruments rules orders
regulations and directives whatsoever from time to time relating to town and
country planning including (but without limitation) the Town and Country
Planning Act 1990 the Planning (Listed Buildings and Conservation Areas) Act
1990 the Planning (Hazardous Substances) Act 1990 the Planning (Consequential
Provisions) Act 1990 and the Planning and Compensation Act 1991

 

PRESCRIBED RATE

 

“Prescribed Rate” means three per centum per annum above the National
Westminster Bank PLC base rate or in the event of such base rate ceasing to
exist such other comparable rate as the Landlord shall reasonably determine

 

SERVICE MEDIA

 

“Service Media” means pipes sewers drains cables cable conduits gutters gulleys
watercourses wires flues channels radiators light fittings and all other service
or conducting media

 

SURVEYOR

 

“Surveyor” means any person or firm appointed by or acting for the Landlord
(including an employee of the Landlord) to perform the function of the surveyor
for any purpose under this Lease

 

TERM

 

“Term” means the term of years granted pursuant to clause 3 of this Lease and
any holding over or extension or continuation whatsoever

 

YEARLY RENT

 

“Yearly Rent” means the rent reserved in clause 3.1 of this Lease as increased
pursuant to the provisions of clause 7 of this Lease or otherwise

 

2. INTERPRETATION

 

In the interpretation of this Lease:

 

2.1 LANDLORD

 

Landlord includes the person for the time being entitled to the reversion
immediately expectant on the termination of the Term

 

- 2 -



--------------------------------------------------------------------------------

2.2 LIABILITY

 

Wherever the Tenant or the Guarantor (as appropriate) comprises more than one
person covenants and obligations expressed to be made or assumed on the part of
the Tenant and the Guarantor (as appropriate) shall be deemed to be made jointly
and severally by those persons and shall (where appropriate) be binding on and
enforceable against his personal representatives

 

2.3 STATUTES

 

A reference to a statute shall include any statutory amendment or re-enactment
thereof and any orders instruments rules directives regulations or notices made
or issued pursuant to them

 

2.4 LANDLORD’S RIGHTS

 

Reference to any right exercisable by the Landlord or any right exercisable by
the Tenant in common with the Landlord shall be construed as including (where
appropriate) the exercise of such right by all persons authorised by the
Landlord or having the like right

 

2.5 CONSENTS

 

Reference to any consent required from the Landlord shall be construed as also
including the consent from any superior landlord where the superior landlord’s
consent would be required under the terms of any superior lease except that
nothing in this Lease shall be construed as an acknowledgement or a warranty by
the Landlord that the superior landlord shall not unreasonably withhold such
consent

 

2.6 PROHIBITIONS

 

Any prohibition imposed on the Tenant by this Lease shall be construed as
including an obligation against allowing or suffering the act or thing
prohibited to be done by a third party

 

2.7 HEADINGS

 

The headings in this Lease shall be ignored in its interpretation

 

3. DEMISE AND REDDENDUM

 

The Landlord demises at the request of the Guarantor to the Tenant ALL THAT the
Demised Premises TOGETHER WITH (to the extent the Landlord is able to grant
them) the benefit of the rights specified in Part 1 of the First Schedule BUT
EXCEPTING AND RESERVING to the Landlord and all others authorised by the
Landlord or entitled thereto the rights specified in Part 2 of that Schedule TO
HOLD to the Tenant SUBJECT TO AND WITH THE BENEFIT of (as appropriate) the
matters specified or referred to in the documents listed in Part 3 of that
Schedule for the term commencing on the date hereof and expiring on the 22nd
October 2015 the Tenant YIELDING AND PAYING to the Landlord or as the Landlord
may reasonably direct without any deduction the following rents:

 

3.1 YEARLY RENT

 

Firstly from the date hereof the rent of £500,000.00 per annum or such other
amount as may from time to time be agreed or determined in accordance with
clause 7 of this Lease by equal quarterly instalments in advance on the usual
quarter days apportioned on a daily basis in respect of any period less than a
quarter the first of such payments to be made on the date hereof in respect of
the period from the date hereof to the 24th day of December 2004 (both days
inclusive) and

 

3.2 INSURANCE RENT

 

Secondly as additional rent the sums payable under clause 4 of this Lease in
respect of insurance and

 

3.3 OTHER RENT

 

Thirdly also as additional rent all other amounts from time to time payable by
the Tenant to the Landlord under this Lease

 

- 3 -



--------------------------------------------------------------------------------

4. INSURANCE

 

The Landlord and Tenant mutually agree and covenant as follows:

 

4.1 LANDLORD’S OBLIGATION

 

The Landlord will insure the Demised Premises subject to availability of cover
and to such excesses exclusions limitations or conditions as the Landlord
(acting reasonably) or its insurers may require in such reputable insurance
office or with such underwriters and through such agency as the Landlord may
from time to time decide in the full reinstatement value of the Demised Premises
including architects’ and Surveyors’ and other professional fees and incidental
or consequential expenses and the cost of site clearance and demolition
(including Value Added Tax chargeable on such fees and expenses) and an
appropriate allowance against inflation against:

 

  4.1.1 loss or damage by the Insured Risks

 

  4.1.2 public liability of the Landlord arising out of or in connection with
any matter involving or relating to the Demised Premises

 

  4.1.3 loss of Yearly Rent and Service Charge payable under this Lease from
time to time (having regard to any review of Yearly Rent which may become due
under this Lease) for three years or such longer period as the Landlord may from
time to time require

 

  4.1.4 such other risks and losses as the Landlord may reasonably require

 

4.2 TENANT’S PAYMENT

 

The Tenant will pay to the Landlord the cost of:

 

  4.2.1 effecting insurance in accordance with sub-clause 4.1 of this Lease and
including (without limitation) the costs of annual insurance valuations of the
Demised Premises

 

  4.2.2 settling insurance claims and any excesses payable [please send copy
insurance details] in respect of the Demised Premises Provided that the Landlord
acts properly, expeditiously and reasonably in pursuing any such claim/s

 

4.3 EVIDENCE OF INSURANCE

 

At the reasonable request and at the cost of the Landlord the Landlord will
produce evidence of such insurance and of the payment of the last premium

 

4.4 SUSPENSION OF YEARLY RENT

 

If any part of the Demised Premises is damaged by any of the Insured Risks so as
to render the Demised Premises or the access thereto unfit for occupation and
use and the policy or policies of insurance effected by the Landlord shall not
have been vitiated or payment refused in whole or in part as a result of some
act or default of the Tenant or any occupant of the Demised Premises or anyone
under their control then the whole or a fair proportion (according to the nature
and extent of the damage) of the Yearly Rent shall be suspended until the
Demised Premises shall be fit for occupation and use or if earlier until the
monies received by the Landlord in respect of loss of rent insurance shall have
been exhausted

 

4.5 REINSTATEMENT

 

If the Demised Premises are damaged by any of the Insured Risks then unless
payment of the insurance monies shall be refused in whole or in part by reason
of any act or default of the Tenant or any occupant of the Demised Premises or
anyone under their control and subject to the Landlord being able to obtain all
necessary consents (the Landlord having promptly and diligently pursued the
same) the Landlord will lay out the net proceeds of such insurance (other than
architects surveyors and other professional fees and monies received by the
Landlord in respect of loss of Yearly Rent insurance) received by the Landlord
in or towards reinstating the Demised Premises PROVIDED THAT the liability of
the Landlord to reinstate the Demised Premises or any part thereof shall be
deemed to have been satisfied if the Landlord provides the Tenant with rebuilt
premises as convenient and commodious and suitable for the Tenant’s use and
enjoyment but not necessarily identical to that previously existing

 

- 4 -



--------------------------------------------------------------------------------

4.6 FRUSTRATION

 

In the event that the Landlord is unable to obtain the necessary consents or for
any other reason beyond the Landlord’s reasonable control the Landlord is unable
to reinstate any damage or destruction by an Insured Risk then in such case all
insurance monies payable in consequence of the Insured Risk shall belong to the
Landlord absolutely

 

4.7 REPAYMENT

 

If the payment of any insurance monies is refused in whole or in part by reason
of any act or default of the Tenant or any occupant of the Demised Premises the
Tenant will pay to the Landlord on demand the amount so refused but without
prejudice to any other claim of the Landlord against the Tenant

 

4.8 NOT TO PREJUDICE INSURANCE

 

The Tenant will not do anything which may prejudice any policy of insurance in
respect of the Demised Premises or any nearby premises or which may result in
such insurance becoming void or voidable or the rate of premium under such
insurance being increased and the Tenant will at all times comply with all
requirements of the insurers of the Demised Premises

 

4.9 DETERMINATION

 

In the event that the Demised Premises are damaged or destroyed by any Insured
Risk:

 

  4.9.1 so as to render it impossible for the Tenant to occupy the Demised
Premises or a substantial part and

 

  4.9.2 a substantial start on reinstatement has not commenced (for reasons
outside the Landlord’s control) six months prior to the expiry of the period of
loss of Yearly Rent and Service Charge cover effected by the Landlord

 

then either party may give to the other not less than three months notice in
writing determining this Lease and at the expiration of such period of three
months this Lease shall determine absolutely without prejudice to any rights or
claims then subsisting between the Landlord and the Tenant

 

4.10 DOUBLE INSURANCE

 

Subject to sub-clause 4.10 of this Lease the Tenant will not effect any
insurance over the Demised Premises in respect of any of the Insured Risks

 

5. TENANT’S COVENANTS

 

The Tenant COVENANTS with the Landlord as follows:

 

5.1 RENT AND INTEREST

 

  5.1.1 To pay to the Landlord or as the Landlord may from time to time direct
the Yearly Rent and other rents reserved by this Lease in cleared funds by
direct debit or banker’s order if so required by the Landlord without any
deductions withholdings or set-offs whatsoever

 

  5.1.2 To pay on demand interest at the Prescribed Rate on all or any part of:-

 

  (a) installments of Yearly Rent which are unpaid on the due date

 

  (b) the other rents and any other sums payable under this Lease which are not
paid within seven days of demand

 

from the due date in the case of installments of Yearly Rent and otherwise from
the date of demand to the date of receipt of payment in cleared funds by the
Landlord such interest to be calculated on a daily basis and compounded on the
usual quarter days (as well after as before any judgment)

 

- 5 -



--------------------------------------------------------------------------------

5.2 VALUE ADDED TAX

 

To pay to the Landlord and keep the Landlord indemnified against all Value Added
Tax (under the Value Added Tax Act 1994) or similar tax which may from time to
time be charged on the Yearly Rent the additional rents secondly and thirdly
reserved under this Lease and on any other sums payable under this Lease

 

5.3 OUTGOINGS

 

To pay all existing and future rates taxes impositions and outgoings whatsoever
in respect of the Demised Premises other than any such payable occasioned by the
receipt of the rents or by an disposition or dealing with or ownership of any
interest reversionary to the interest created by this Lease

 

5.4 CONDITION AND REPAIR

 

To put and keep the Demised Premises in good and substantial repair and
condition (damage by any Insured Risk excepted unless and to the extent that any
act or omission of the Tenant or any occupant of the Demised Premises or anyone
under their control renders the insurance money or a part of it irrecoverable)
Provided that this covenant shall be interpreted as if this lease was granted on
the 23rd October 1990 and to keep the Demised Premises clean and tidy

 

5.5 REPAIR ON NOTICE AND ACCESS TO REPAIR

 

  5.5.1 Within three months of the Landlord giving written notice of any want of
repair or decoration (or forthwith in an emergency) to start and diligently to
proceed to make good all want of repair and decoration

 

  5.5.2 If within three months of the service of notice under sub-clause 5.5.1
the Tenant shall not have started and be proceeding diligently with the
execution of the works referred to in such notice to permit the Landlord or any
person authorised by the Landlord with workmen and others with all necessary
equipment to enter the Demised Premises to execute such works as may be
necessary to comply with such notice

 

  5.5.3 (Without prejudice to any right claim or remedy of the Landlord) to pay
to the Landlord on demand upon any failure to comply with a notice under
sub-clause 5.6.1 of this Lease all proper costs and expenses of the Landlord of
executing all works required to comply with such notice and such costs and
expenses shall be a debt due to the Landlord from the Tenant and recoverable as
rent in arrears

 

5.6 DECORATE

 

Whenever necessary but in any event at least in every third year of the Term in
respect of the exterior and in every fifth year of the Term in respect of the
interior and in both cases in the last year of the Term (howsoever determined)
to paint in a proper and workmanlike manner with at least two coats of best
quality paint all parts of the Demised Premises previously or usually painted
and also (where appropriate) to clean the stonework to paper or cover with best
quality wallpaper or wallcovering and to polish and otherwise treat cleanse make
good and preserve in a substantial and workmanlike manner all parts of the
Demised Premises as necessary PROVIDED THAT the prior written consent of the
Landlord shall be obtained to the colour of the paint and the pattern of the
wallpaper or wallcovering used in the last year of the Term

 

5.7 YIELD UP

 

At the expiration of the Term (howsoever determined) to yield up the Demised
Premises to the Landlord with vacant possession in a state and condition
consistent with the due compliance by the Tenant of the Tenant’s obligations
under this Lease

 

5.8 SHARED FACILITIES

 

To pay on demand a fair proportion (determined by the Surveyor) of the cost of
repairing maintaining cleansing replacing and renewing Service Media and all
services things and facilities whatsoever (including (but without limitation)
structures walls party walls fences roads pavements forecourts service yards
service areas and accesses) used or enjoyed (or capable of being used or
enjoyed) by the occupier of the Demised Premises in common with the occupier of
any other property

 

- 6 -



--------------------------------------------------------------------------------

5.9 ENTRY

 

To permit the Landlord or any person authorised by the Landlord with workmen and
others with all necessary equipment to enter the Demised Premises at any
reasonable time upon reasonable written notice (or without notice in an
emergency) for all reasonable purposes including (but without limitation) for
the following purposes:

 

  5.9.1 to inspect and examine the state and condition of the Demised Premises
and other parts of the Demised Premises and to take schedules of repairs
dilapidations and the like and inventories of fixtures fittings plant and
machinery

 

  5.9.2 to execute any works of renewal maintenance construction alteration
repair decorations or any other works to the Demised Premises or any adjoining
or neighbouring land or premises which the Landlord reasonably requires or is
obliged or entitled to carry out (whether under this Lease or otherwise)

 

  5.9.3 to inspect cleanse repair amend renew remove or replace any Service
Media and/or other things services or facilities not serving or not exclusively
serving the Demised Premises

 

  5.9.4 for any purpose in connection with:

 

  (a) the performance by the Landlord of the Landlord’s obligations (whether
under this Lease or otherwise) or

 

  (b) the exercise by the Landlord (or other authorised persons) of the
Landlord’s rights under this Lease or

 

  (c) the valuing or the disposal of any interest of the Landlord in the Demised
Premises

 

  5.9.5 to do anything which may be necessary to remedy or prevent any breach by
the Tenant of the Tenant’s obligations under this Lease

 

5.10 ALTERATIONS

 

  5.10.1 Not to make or permit any alterations additions or improvements to the
Demised Premises SAVE THAT on obtaining the previous written consent of the
Landlord (which consent shall not be unreasonably withheld or delayed) the
Tenant may make additions or alterations to the Demised Premises of a
non-structural nature

 

  5.10.2 To remove any additions or alterations or improvements made to the
Demised Premises at the expiration or sooner determination of the Term including
those permitted by a Licence for Alterations dated 9th April 1991 and made
between Bantry Investments Limited (1) Tony Stone Associates Limited (2) and a
Licence for Alterations dated 17th June 1993 and made between Bantry Investments
Limited (1) Tony Stone Associates Limited (2) unless and to the extent only that
the Tenant shall be relieved of such obligation by the Landlord by notice in
writing on the Tenant

 

5.11 USER

 

Not to use the Demised Premises otherwise than for offices

 

5.12 OBJECTIONABLE USE

 

Not to use the Demised Premises for auctions or gambling or for any dangerous
offensive noxious noisome illegal or immoral activity or in any manner that may
be or become a nuisance or annoyance to the Landlord or to the owner or occupier
of any adjoining or neighbouring premises

 

5.13 PLANNING

 

  5.13.1 At all times to comply with the requirements of the Planning Acts in
respect of the Demised Premises

 

- 7 -



--------------------------------------------------------------------------------

  5.13.2 Not without the prior written consent of the Landlord (such consent not
to be unreasonably withheld or delayed) to apply for planning permission in
respect of the Demised Premises

 

  5.13.3 To comply with all conditions of any planning permission that the
Tenant or any occupant of the Demised Premises or anyone under their control
implements including any conditions required to be complied with subsequent to
the termination of the Term (howsoever determined)

 

  5.13.4 Forthwith upon receipt of or the Tenant becoming aware of any notice
relating to any development of any neighbouring property to deliver a copy
thereof to the Landlord and if so required by the Landlord to join with the
Landlord at the joint expense of the Landlord and the Tenant in making
representations or objections concerning the same

 

5.14 STATUTORY REQUIREMENTS

 

At all times to observe and comply with the requirements of all statutes
(including but without limitation the Factories Act 1961 the Office Shops and
Railway Premises Act 1963 the Fire Precaution Act 1971 the Health and Safety at
Work etc Act 1974 and Environmental Protection Act 1990) statutory instruments
orders rules regulations and directions imposed by or deriving their validity
from statute relating (solely) to the Demised Premises and to indemnify the
Landlord against all actions proceedings claims or demands which may be brought
or made by reason of such statutes or requirements or any default in compliance
with them

 

5.15 NOTICES

 

Forthwith to notify the Landlord of the receipt by the Tenant or of the Tenant
becoming aware of any notice proposal order or regulation or requirement
relating to the Demised Premises or any neighbouring property and deliver to the
Landlord a copy thereof and comply with the Landlord’s reasonable directions
relating thereto

 

5.16 ADVERTISEMENTS

 

Not to display any notices or advertisements on the exterior of the Demised
Premises or within the Demised Premises and visible from outside SAVE THAT with
the prior written consent of the Landlord (not to be unreasonably withheld or
delayed) the Tenant may display a sign acceptable to the Landlord stating the
name and business of the Tenant immediately outside the entrance to the Demised
Premises

 

5.17 DEALINGS

 

  5.17.1 Not to assign part only of the Demised Premises

 

  5.17.2 Not to assign the whole of the Demised Premises

 

  (a) if any of the circumstances (which are specified for the purposes of
section 19 (1A) of the Landlord and Tenant Act 1927) which are set out in Part 1
of the Second Schedule apply on or after the date upon which the Tenant applies
to the Landlord for consent to assign this Lease but before consent in writing
is given and in any such case the Landlord may withhold its consent PROVIDED
THAT if any such circumstances apply after the Landlord has given his consent
but before the assignment has taken place the Landlord may revoke his consent;
and

 

  (b) without first complying with the conditions (which are specified for the
purposes of section 19 (1A) of the Landlord and Tenant Act 1927) which are set
out in Part 2 of the Second Schedule or such of those conditions as the Landlord
imposes; and

 

  (c) without first obtaining the prior written consent of the Landlord which
shall not be unreasonably withheld or delayed

 

- 8 -



--------------------------------------------------------------------------------

  5.17.3 Subject to the following provisions of this sub-clause 5.17 the Tenant
is permitted to enter into a maximum of eight underlettings of the Demised
Premises and each such Unit shall for the purposes of sub-clause 5.17 of this
Lease be called a “Permitted Part”

 

  5.17.4 To procure that any underlessee shall by deed enter into a direct
covenant with the Landlord to observe and perform the obligations on the part of
the Tenant (other than for payment of the Yearly Rent) contained in this Lease
and that if such underlessee is a corporate body (other than a public company
with full Stock Exchange listing) and the Landlord shall so reasonably require
to procure that a maximum of two of its directors or other persons or company
acceptable to the Landlord join in such deed to give a guarantee and indemnity
in respect of the observance and performance by the underlessee of such
obligations in the form of the Guarantee Provisions (mutatis mutandis) or in
such other form as the Landlord shall reasonably require or such other security
is provided to the Landlord as the Landlord reasonably requires

 

  5.17.5 Not to underlet the Demised Premises or a Permitted Part at a fine or a
premium (whether payable by or due to the lessor or lessee) or at a rent (having
regard to any rent free period or other inducement) less than the open market
rent of the Demised Premises or in the case of a Permitted Part the open market
rent of such Permitted Part in each case at the time of grant of such underlease

 

  5.17.6 To ensure that any permitted underlease or sub-underlease:

 

  (a) shall contain the like restrictions to those in this Lease on assignment
underletting charging and parting with possession of or the sharing of
occupation of the Demised Premises or the Permitted Part (as appropriate) and
the same provisions for the direct covenants with and registration with the
Landlord as those contained in this Lease and such provisions as are necessary
to ensure that it is consistent with the provisions of this Lease

 

  (b) shall contain provisions for the review of rent on the same dates as in
the Lease or on such other dates as the Landlord shall approve (such approval
not to be unreasonably withheld or delayed)

 

  (c) shall be granted (if the Landlord reasonably so requires) so as to exclude
the provisions of Section 24 to 28 of the Landlord and Tenant Act 1954 (as
amended) in relation to such underlease or sub-underlease and the tenancy
created thereby and shall provide accordingly

 

  5.17.7 To implement all rent reviews pursuant to any underlease of the Demised
Premises or a Permitted Part and to give the Landlord such information as the
Landlord may from time to time require in respect of any rent review and not to
agree the revised rent payable in consequence of a rent review without first
obtaining the Landlord’s agreement to the proposed amount of the revised rent

 

  5.17.8 Not to release waive or vary any provisions of any underlease without
the prior written consent of the Landlord (not to be unreasonably withheld or
delayed)

 

  5.17.9 Not to take or accept a surrender of the whole of any underlease of the
Demised Premises or a Permitted Part without the prior written consent of the
Landlord (such consent not to be unreasonably withheld or delayed)

 

  5.17.10 Not to take or accept a surrender of part of any underlease of the
Demised Premises (other than a Permitted Part which is from time to time
underlet or of part of a Permitted Part)

 

- 9 -



--------------------------------------------------------------------------------

  5.17.11 Not to part with or share possession or occupation of the whole or any
part or parts of the Demised Premises except by way of a permitted assignment or
underlease or with a Group Company as defined in s.42 of the Landlord and Tenant
Act 1954 provided that the Tenant may share occupation of the Demised Premises
provided that no relationship of landlord and tenant is thereby created

 

  5.17.12 Not to charge part only of the Demised Premises other than a Permitted
Part which is from time to time underlet

 

  5.17.13 Upon every application for consent required by sub-clause 5.17 of this
Lease to disclose to the Landlord such information as to the terms proposed as
the Landlord may require

 

  5.17.14 Subject to and without limitation to the foregoing not to underlet or
charge the Demised Premises or underlet a Permitted Part without in each and
every such case first obtaining the consent in writing of the Landlord which
consent shall not be unreasonably withheld or delayed

 

5.18 NOTICE OF DEALINGS

 

Within one month after every assignment transfer underletting or charging of the
Demised Premises and every devolution of the title to give written notice with
full particulars to the Landlord or to the Landlord’s solicitors and to pay such
reasonable registration fee on every occasion as may be demanded and at the same
time as giving such notice to produce for registration a certified copy of any
such assignment counterpart underlease or other instrument of devolution

 

5.19 DISPOSAL NOTICES

 

  5.19.1 Provided such does not materially adversely affect the Tenant’s use and
enjoyment of the Demised Premises to permit the Landlord to erect and display on
the Demised Premises:

 

  (a) at any time during the Term a notice for the sale of the Landlord’s
interest in the Demised Premises

 

  (b) during the last year of the Term a notice for the re-letting of the
Demised Premises

 

  5.19.2 To permit any prospective purchaser or tenant to inspect the Demised
Premises on giving reasonable prior notice

 

5.20 COSTS

 

To pay all proper and reasonable costs (including but without limitation
solicitors’ costs and Surveyors’ fees) incurred by the Landlord:

 

  5.20.1 in the preparation and service of every notice under Section 146 of the
Law of Property Act 1925 or in proper contemplation of proceedings under
sections 146 or 147 of that Act notwithstanding that forfeiture is avoided
otherwise than by order of the court

 

  5.20.2 in the preparation and service of every schedule of dilapidations in
respect of the Demised Premises (whether served during before or within six
months after the end or sooner determination of Term)

 

  5.20.3 in connection with any breach of any covenant or the recovery of
arrears of the Yearly Rent or other rents or amounts due from the Tenant under
this Lease

 

  5.20.4 in respect of any application for consent required by this Lease
whether or not such consent be granted

 

- 10 -



--------------------------------------------------------------------------------

5.21 REGULATIONS

 

To observe and conform to all reasonable regulations and restrictions made by
the Landlord from time to time for the proper management of the Demised Premises

 

5.22 ROOF AND FLOOR LOADING

 

Not to impose on any part of the floors roof trusses or the structure of the
Demised Premises a load or weight greater than that for which they are designed
or constructed to bear or capable of bearing with a due margin for safety nor to
cause or permit any undue vibration by machinery or otherwise

 

5.23 INDEMNITIES

 

To indemnify the Landlord against all actions claims proceedings costs expenses
and demands made against the Landlord as a result of:

 

  5.23.1 any act omission or negligence of the Tenant or the servants agents
licensees or invitees of the Tenant or any person under their control or

 

  5.23.2 any breach or non-observance by the Tenant of the Tenant’s covenants or
other terms of this Lease

 

5.24 FIRE FIGHTING EQUIPMENT

 

To keep the Demised Premises supplied with such fire fighting equipment as the
insurers of the Demised Premises and the competent fire authority may require or
as the Landlord may reasonably require and to maintain such equipment to the
satisfaction of all such persons

 

5.25 DANGEROUS MATERIALS

 

Not to store inflammable or explosive substances or goods at the Demised
Premises or obstruct the access to any fire fighting equipment or the means of
escape from or over the Demised Premises and in the event of anything happening
which might affect any insurance policy relating to the Demised Premises to
notify the Landlord forthwith

 

5.26 DEFECTIVE PREMISES

 

To give notice to the Landlord of any defect in the Demised Premises in respect
of which the Landlord may have a liability or duty of care under this Lease the
Defective Premises Act 1972 or otherwise as soon as may be practicable after
such defect shall have come to the notice of the Tenant

 

5.27 NEW GUARANTOR

 

Within fourteen days of the death or an Event of Insolvency occurring or other
incapacity howsoever caused of any person who has or shall have guaranteed to
the Landlord the Tenant’s obligations contained in this Lease to give notice
thereof to the Landlord and if so required by the Landlord at the expense of the
Tenant within twenty eight days of such notice to procure some other person or
persons or company reasonably acceptable to the Landlord to give a guarantee and
indemnity in respect of the Tenant’s obligations contained in this Lease in the
form of the Guarantee Provisions (mutatis mutandis) or in such other form as the
Landlord shall reasonably require

 

5.28 GUARANTEE ON RENEWAL OF LEASE

 

In the event that a further term of years is granted to the Tenant (in this
sub-clause meaning Getty Images (UK) Limited) of the whole or any part of the
Demised Premises whether pursuant to the Landlord and Tenant Act 1954 or any
other statutory provisions for the time being in force or by agreement or
otherwise to procure if at that time it is reasonable to do so the Guarantor or
some other person or persons or company reasonably acceptable to the Landlord to
execute a guarantee and indemnity (whether contained in the lease granting such
further term or in a separate deed) in respect of the Tenant’s obligations
contained in such lease in the form of the Guarantee Provisions (mutatis
mutandis) or in such other form as the Landlord shall reasonably require

 

- 11 -



--------------------------------------------------------------------------------

5.29 TITLE PARAMOUNT COVENANTS

 

To perform and observe all the covenants and obligations:

 

  5.29.1 on the part of the lessee contained in any superior lease (other than
payment of rent)

 

  5.29.2 in title number NGL468360

 

6. LANDLORD’S COVENANTS

 

The Landlord COVENANTS with the Tenant as follows:

 

6.1 QUIET ENJOYMENT

 

That so long as the Tenant is not in breach of any of the Tenant’s obligations
under this Lease the Tenant shall be entitled peaceably and quietly to hold and
enjoy the Demised Premises without any lawful interruption by the Landlord or
any person claiming under or in trust for the Landlord or by title paramount

 

7. RENT REVIEW

 

7.1 REVIEW DATES

 

On the 22nd October 2005 and the 22nd October 2010 (each of which dates is
hereinafter referred to as “the review date” and “relevant review date” shall be
construed accordingly) the Yearly Rent shall be reviewed and with effect from
the relevant review date shall be an amount (hereinafter called “the revised
rent”) which is the greater of the open market rental value of the Demised
Premises at the relevant review date or the Yearly Rent payable immediately
before the relevant review date (or if the Yearly Rent has at the relevant
review date been suspended the Yearly Rent which would have been payable but for
such suspension)

 

7.2 OPEN MARKET RENTAL VALUE

 

The open market rental value of the Demised Premises shall be the yearly rent
exclusive of Value Added Tax (as may be agreed between the Landlord and Tenant
or determined in accordance with sub-clause 7.5 of this Lease) that might
reasonably be expected to be payable in respect of the Demised Premises let as a
whole in the open market by a willing landlord to a willing tenant at the
relevant review date with vacant possession without taking a fine or premium for
a term of 10 years commencing on the relevant review date and otherwise on the
same terms and conditions as are contained in this Lease (except the amount of
the Yearly Rent but including the provisions for the review of rent and assuming
(if not the fact) those matters set out in sub-clause 7.3 of this Lease but
disregarding those matters set out in sub-clause 7.4 of this Lease

 

7.3 ASSUMPTIONS

 

The matters to be assumed pursuant to sub-clause 7.2 of this Lease are:

 

  7.3.1 that the Demised Premises are fit and equipped for immediate occupation
and use and that no work has been carried out that has diminished the rental
value of the Demised Premises

 

  7.3.2 that the Tenant and the Landlord have complied with all the obligations
on the part of the Tenant and Landlord imposed by this Lease (but without
prejudice to any rights of the Landlord or the Tenant in regard thereto)

 

  7.3.3 that the Demised Premises have not been damaged or destroyed or if so
that they have been reinstated

 

  7.3.4 that any rent free or concessionary rent period which would be granted
by a willing landlord to a willing tenant has expired

 

  7.3.5 that the willing tenant is a taxable person for the purposes of the
Value Added Tax Act 1994 who makes taxable supplies only and is fully able to
recover its input tax

 

- 12 -



--------------------------------------------------------------------------------

7.4 DISREGARDS

 

The matters to be disregarded pursuant to sub-clause 7.2 of this Lease are:

 

  7.4.1 any goodwill attributable to the Demised Premises by reason of any trade
or business carried on in the Demised Premises by the Tenant or any underlessee

 

  7.4.2 any effect on rent of the fact that the Tenant or any underlessee has
been in occupation of the Demised Premises

 

  7.4.3 any effect on rent of any improvement to the Demised Premises (being an
improvement effected or completed within a period of twenty-one years
immediately preceding the relevant review date) carried out during the Term by
the Tenant or any underlessee with the prior consent in writing of the Landlord
other than an improvement effected at the expense of the Landlord or in
pursuance of an obligation to the Landlord (except where such obligation is
imposed by statute or is a requirement or direction of a local authority or
other public body or where the obligation is a covenant to carry out the
alterations or improvements contained in any licence or consent authorising the
same) whether under this Lease or otherwise

 

  7.4.4 any allowance for loss of use of the Demised Premises whilst any fitting
out works alterations or improvements are being carried out or for the cost of
such works alterations or improvements or any financial or other inducement to a
willing tenant

 

  7.4.5 any obligation restriction or limitation relating to the Demised
Premises imposed by the Planning Acts

 

7.5 REFERRAL TO ARBITRATOR OR EXPERT

 

If the Landlord and the Tenant for whatever reason shall be unable to agree or
have not agreed on the amount of the open market rental value of the Demised
Premises by not later than three months before the relevant review date then
either party may by notice in writing to the other require that the amount of
the open market rental value of the Demised Premises shall be referred to and
decided by an independent valuer acting as an expert and not an arbitrator
(unless the Landlord shall (acting reasonably) have elected that the valuer
shall act as an arbitrator in which event this clause shall be deemed to be a
submission within the Arbitration Act 1996) to be agreed upon by the Landlord
and the Tenant or in the event of failure so to agree then the valuer shall be
nominated at any time at the request of the Landlord or the Tenant by the
President (or if he is unable so to nominate then by the Vice-President or other
duly authorised officer) for the time being of the Royal Institution of
Chartered Surveyors PROVIDED ALWAYS that:

 

  7.5.1 an arbitration shall be conducted in accordance with the Arbitration Act
1996

 

  7.5.2 the valuer shall be a Fellow of the Royal Institution of Chartered
Surveyors and] a member of a firm of Chartered Surveyors and shall have
experience in valuing and letting property similar to and in the locality of the
Demised Premises and if the valuer is to act as an arbitrator he shall be
experienced in acting as an arbitrator in rent review arbitrations

 

  7.5.3 in the case of a reference to an expert

 

  (a) the costs of the reference shall be in the award of the expert whose
decision shall be final and binding

 

  (b) the expert shall afford to the Landlord and the Tenant or their
representatives an opportunity of a reasonable length of time to make
representations to him and shall give his decision in writing

 

  (c) if the expert shall die or become unwilling or incapable of acting or if
for any reason he is unable to act then either the Landlord or the Tenant may
request the President (or Vice-President or other duly authorised officer) of
the Royal Institution of Chartered Surveyors to appoint another expert in his
place which procedure may be repeated as many times as necessary

 

- 13 -



--------------------------------------------------------------------------------

7.6 RENT PENDING DETERMINATION OF REVISED RENT

 

In the event that by the relevant review date the amount of the revised rent has
not been agreed between the Landlord and the Tenant or decided as aforesaid then
in respect of the period of time (hereinafter called “the said interval”)
beginning with the relevant review date and ending on the date upon which the
amount of the revised rent is agreed or decided the Tenant shall continue to pay
to the Landlord the Yearly Rent at the yearly rate payable immediately before
the relevant review date and at the expiration of the said interval there shall
be due as a debt payable by the Tenant to the Landlord on demand as arrears of
rent an amount equal to the difference (if any) between the revised rent and the
Yearly Rent actually paid during the said interval and apportioned on a daily
basis in respect of the said interval together with interest at three per cent
below the Prescribed Rate on the difference between the revised rent and the
Yearly Rent actually paid such interest to be calculated from the date when each
payment of Yearly Rent became due

 

7.7 STATUTORY RESTRICTIONS

 

If at any review date the Landlord shall be obliged legally or otherwise to
comply with any Act of Parliament dealing with the control of rent and which
shall restrict or modify the Landlord’s right to revise the Yearly Rent in
accordance with the terms of this Lease or which shall restrict the right of the
Landlord to demand or accept payment of the full amount of the Yearly Rent for
the time being payable under this Lease then on each occasion that any such
enactment is removed relaxed or modified the Landlord shall be entitled on
giving not less than three months’ notice in writing to the Tenant expiring
after the date of each such removal relaxation or modification to introduce an
intermediate review date (hereinafter called “the intermediate review date”)
which shall be the date of expiration of such notice and the revised rent
payable from an intermediate review date to the next succeeding review date or
intermediate review date or the end or sooner determination of the Term
(whichever shall first occur) shall be determined in like manner as the revised
rent payable from each review date as hereinbefore provided

 

7.8 MEMORANDUM

 

As soon as the amount of the Yearly Rent payable after a review date or an
intermediate review date has been agreed or determined (and if required by the
Landlord so to do) the parties will at their own expense execute a memorandum
specifying the amount of the revised rent

 

7.9 TIME NOT OF ESSENCE

 

Time shall not be of the essence in respect of any of the provisions or
procedures under this clause 7

 

8. PROVISOS

 

PROVIDED ALWAYS AND IT IS AGREED AND DECLARED as follows:

 

8.1 RE-ENTRY

 

If at any time the Yearly Rent or other rents hereby reserved or any part of
them are twenty one days in arrear (whether formally demanded or not) or if the
Tenant has failed to observe or perform any of the obligations on the Tenant’s
part contained in this Lease or if an Event of Insolvency shall occur in
relation to the Tenant or the Guarantor then and in any such case the Landlord
may re-enter upon the Demised Premises or any part thereof in the name of the
whole and thereupon the Term shall absolutely determine but without prejudice to
any claim by the Landlord against the Tenant for any antecedent breach of any of
the obligations on the Tenant’s part contained in this Lease

 

8.2 ARBITRATION

 

Without prejudice to the Landlord’s right to forfeit this Lease and to apply to
the Court direct and unless otherwise provided in this Lease any dispute or
question between the Landlord and the Tenant (other than a dispute or question
relating to matters of law or the construction of this Lease) shall be referred
to arbitration in accordance with the Arbitration Act 1996 to a single
arbitrator nominated in default of agreement between the Landlord and the Tenant
by the then President (or Vice President or other duly authorised officer) of
the Royal Institution of Chartered Surveyors at the request of either the
Landlord or the Tenant

 

- 14 -



--------------------------------------------------------------------------------

8.3 NOTICES

 

Section 196 of the Law of Property Act 1925 shall apply to any notice required
or authorised by this Lease and any notice posted in accordance with that
Section shall be deemed to have been served on the second day after posting

 

8.4 COMPENSATION

 

Except where any statutory provisions prohibit the Tenant’s right to
compensation being reduced or excluded by agreement the Tenant shall not be
entitled to claim from the Landlord on quitting the Demised Premises any
compensation under the Landlord and Tenant Act 1954

 

8.5 PRESCRIPTIVE RIGHTS

 

Without prejudice to the rights specified in Part 1 of the First Schedule the
Tenant shall not acquire or be deemed to have acquired by the grant of this
Lease or by prescription or otherwise any rights easements or privileges over
the Demised Premises or any adjoining or neighbouring land or premises

 

8.6 PARTY WALLS

 

Any walls dividing the Demised Premises from any adjoining premises shall be
deemed to be party walls and shall be used repaired and maintained as such

 

8.7 EFFECT OF WAIVER

 

Each of the Tenant’s covenants shall remain in full force both at law and in
equity notwithstanding that the Landlord shall have waived or released
temporarily any such covenant or waived or released temporarily or permanently
revocably or irrevocably a similar covenant or covenants affecting any adjoining
or neighbouring property

 

8.8 PLANNING RESTRICTIONS

 

No representation or warranty is or has prior to the date hereof been given or
made by or on behalf of the Landlord that any use will be or remain a permitted
use under the Planning Acts

 

8.9 THIRD PARTY RIGHTS

 

In relation to the Contracts (Rights of Third Parties) Act 1999 and for the
purposes of Section 1(2) and 2(3)(b) of that Act the Landlord and Tenant agree
and declare that they do not intend any term of this Lease to be enforceable by
a person who is not a party to this Lease and that this Lease may be varied or
rescinded without the consent of such person.

 

8.10 LANDLORD NOT TO BUILD

 

The Landlord shall not at any time during the Term have the right to extend or
alter the Building by the construction or erection of an additional floor on the
Building.

 

9. GUARANTOR’S COVENANTS

 

The Guarantor covenants with the Landlord and without the need for any express
assignment with all the Landlord’s successors in title as follows:-

 

9.1 PAYMENT

 

(a) that the Tenant will as well after as before any re-entry disclaimer or
forfeiture of the Lease pay the rents and other amounts from time to time
payable under the Lease and will observe and perform the obligations on the part
of the Tenant under the Lease; and

 

(b) in case of default or delay on the part of the Tenant in paying the rents
and other amounts from time to time payable under the Lease or in observing and
performing the Tenant’s obligations under the Lease, the Guarantor will, by way
of primary obligation and not merely as guarantor or as collateral to the
Tenant’s obligation, pay to the Landlord on demand any rent or other amounts
which ought to be paid or which are due and payable under the Lease and on
demand will make good and/or indemnify the Landlord against any breaches of the
Tenant’s obligation under the Lease, including all losses, damages, costs and
expenses arising or properly incurred by the Landlord.

 

- 15 -



--------------------------------------------------------------------------------

9.2 PAYMENT FOLLOWING TERMINATION

 

If the Lease shall be determined by re-entry or otherwise forfeited or
disclaimed (“Termination”) the Guarantor shall pay to the Landlord on demand an
amount equal to the rents and other amounts which would have been payable to the
Landlord by the Tenant under the Lease but for the Termination for the period
commencing with the date of the Termination and ending on the earlier of the
date of the notice specified in clause 9.3 and the date (if any) upon which the
rent receivable for the Demised Premises, following a re-letting, is at least
equivalent to the rent and other amounts which were payable under the Lease
immediately before the Termination.

 

9.3 NEW LEASE

 

In the event of Termination the Guarantor shall upon being required so to do by
the Landlord by written notice given at any time take up a new lease of the
Demised Premises and deliver a duly executed counterpart to the Landlord upon
the same terms as this Lease (mutatis mutandis) save that

 

  (a) the term will commence on the date of such notice and expire on the date
the date of expiry of the Term

 

  (b) so far as there are any outstanding breaches of the Tenant’s obligations
under the Lease the Landlord without prejudice to its other remedies may require
that such new lease contain a covenant that they will be remedied promptly at
the cost of the Guarantor to the reasonable satisfaction of the Landlord

 

  (c) the Guarantor will on completion of such new lease indemnify the Landlord
against its proper costs in connection with the grant of the new lease and any
proper costs disbursements and value added tax payable to any reversioner or
other person interested in the Demised Premises in connection with the obtaining
of any necessary consent, approval or licence

 

9.4 RANKING OF CLAIMS

 

The Guarantor will only be entitled to enforce its rights in respect of any sums
it pays or liabilities it incurs under this Lease or otherwise arising from its
observance performance or discharge of the obligations on the part of the
Guarantor after all obligations of the Tenant under this Lease have been
observed and performed and discharged in full and until then the Guarantor shall
not:-

 

  (a) seek to recover whether directly or by way of set-off lien counterclaim or
otherwise or accept any money or other property or security or exercise any
rights in respect of any sum which may be or become due to the Guarantor on
account of failure by the Tenant to observe, perform or discharge its
obligations or on account of the obligations of the Guarantor under this Lease
from the Tenant or any third party;

 

  (b) claim, prove or accept any payment in any composition by or winding up or
liquidation of the Tenant in competition with the Landlord for any amount owing
to the Guarantor by the Tenant on any account;

 

  (c) exercise any right or remedy in respect of any amount paid by the
Guarantor under this Lease or any liability incurred by the Guarantor in
observing performing or discharging the obligations on the part of the Tenant.

 

9.5 WARRANTY

 

The Guarantor warrants that it has not taken and will not, without the consent
of the Landlord (not to be unreasonably withheld or delayed), take any security
from the Tenant in connection with the Guarantor’s obligations under this Lease
and any such security so taken shall be held in trust for the Landlord as
security for the respective liabilities of the Guarantor and the Tenant

 

- 16 -



--------------------------------------------------------------------------------

9.6 SOLE OR PRINCIPAL DEBTOR

 

Without prejudice to the rights of the Landlord against the Tenant as principal,
the Guarantor, as a separate and independent stipulation, agrees that any
liability mentioned in this Lease which may not be recoverable on the footing of
a guarantee whether by reason of any legal limitation, disability or incapacity
on or of the Tenant or any other fact or circumstance, whether known to the
Landlord or not, will nevertheless be recoverable from the Guarantor as though
it had been incurred by the Guarantor and the Guarantor was the sole or
principal debtor in respect of it and will be paid by the Guarantor on demand,
together with interest at the Prescribed Rate from the date of demand until
payment.

 

9.7 IMMEDIATE RECOURSE

 

The provisions of this Clause 9 are in addition to and not in substitution for
any other rights which the Landlord may have and may be enforced against the
Guarantor whether or not recourse has been had to any such rights and whether or
not any steps or proceedings have been taken against the Tenant.

 

9.8 OBLIGATIONS TO SUBSIST

 

The rights of the Landlord and the obligations of the Guarantor will continue to
subsist notwithstanding :-

 

  (a) any neglect or forbearance by the Landlord endeavouring to obtain payment
of the rents reserved or other amounts payable under the Lease or enforcing the
observance and performance of the Tenant’s obligations or any time which may be
given to the Tenant;

 

  (b) any refusal by the Landlord to accept rent tendered by or on behalf of the
Tenant;

 

  (c) the grant of any licence or consent to the Tenant for the time being
Provided such shall be notified to the Guarantor;

 

  (d) any variation in the Lease agreed between the Landlord and the Tenant for
the time being Provided that such shall first be notified in writing to the
Guarantor;

 

  (e) any disposition of the Landlord’s reversion or any part of it;

 

  (f) the release of any one or more persons for the time being constituting a
surety or guarantor to the Landlord of the Tenant’s obligations under the Lease;
or

 

  (g) any other act, omission, matter or thing by which (but for this provision)
the Guarantor would be exonerated, either wholly or in part, from its
obligations under this Lease, other than a release by deed given by the
Landlord.

 

9.9 STATUTORY AVOIDANCE

 

No assurance, security or payment which may be avoided under any statute nor any
release, settlement or discharge of the Guarantor which may have been given or
made on the faith of any such assurance, security or payment shall prejudice or
affect the right of the Landlord to recover from the Guarantor to the full
extent of the Guarantor’s obligations under this Lease as if such release
settlement or discharge had not occurred.

9.10 DURATION OF LIABILITY

 

The obligations of the Guarantor under this Lease shall cease to have effect
when the Tenant is released from its obligations under the Lease

 

10. NEW TENANCY

 

This Lease constitutes a new tenancy for the purpose of the Landlord and Tenant
(Covenants) Act 1995

 

11. STAMP DUTY CERTIFICATE

 

There is no agreement for lease to which this Lease gives effect

 

- 17 -



--------------------------------------------------------------------------------

12. LAW AND JURISDICTION

 

12.1 This Lease shall be governed and construed in accordance with English Law

 

12.2 The Tenant irrevocably agrees for the benefit of the Landlord that the
Courts of England shall have jurisdiction to hear and determine any suit action
or proceeding and to settle any dispute which may arise out of or in connection
with this Lease and for such purposes hereby irrevocably submits to the
jurisdiction of the English Courts

 

12.3 Any writ judgment or legal process shall be sufficiently served on the
Tenant and/or the Guarantor if served on the Tenant and/or the Guarantor at the
address/es specified at the beginning of this Lease or such other person in the
United Kingdom as the Tenant and/or the Guarantor shall from time to time notify
to the Landlord in writing

 

IN WITNESS whereof this Lease has been duly executed by the parties hereto the
day and year first before written

 

THE FIRST SCHEDULE

PART 1 - ANCILLARY RIGHTS

 

None

 

PART 2 - THE EXCEPTIONS

 

2.1 Services

 

The right to the free and uninterrupted passage and running of water soil gas
electricity and other services to and from any adjoining or neighbouring lands
or premises in and through the Service Media now or hereafter during the Term
laid in upon through over or under the Demised Premises

 

2.2 Construct Easements

 

The right to construct and to maintain in over or under the Demised Premises at
any time during the Term any easements or services for the benefit of any
adjoining or neighbouring lands or premises

 

2.3 Access

 

To enter onto the Demised Premises in the manner and for the purposes specified
in sub-clauses 5.5 and 5.9 of this Lease or to do anything required to be done
by the Landlord under the provisions of this Lease

 

2.4 Development of Adjoining Land

 

The right at any time to execute works and erections upon or to alter or rebuild
any adjoining or neighbouring lands or premises and to use such adjoining or
neighbouring lands or premises in such manner as the Landlord shall think fit
Provided that the access of light and air to the Demised Premises or any other
easement or privilege shall not materially be adversely interfered with

 

2.5 Support

 

The right of light air support and shelter and all other easements and rights
now or in the future belonging to or enjoyed by adjoining or neighbouring lands
or premises over the Demised Premises

 

- 18 -



--------------------------------------------------------------------------------

PART 3 - DOCUMENTS REFERRED TO IN CLAUSE 3 AND 5.33

 

Date


--------------------------------------------------------------------------------

  Document


--------------------------------------------------------------------------------

  Parties


--------------------------------------------------------------------------------

None        

 

THE SECOND SCHEDULE

PART 1

CIRCUMSTANCES WHERE ASSIGNMENT IS PROHIBITED

 

1. Unpaid Sums

 

Any sums due from the Tenant payable under this Lease are outstanding

 

2. Outstanding Breaches

 

In the Landlord’s reasonable opinion there are material outstanding breaches of
any tenant covenant under this Lease or any personal covenants undertaken by the
Tenant

 

3. Ability to Comply With Covenants

 

Notwithstanding any guarantees or other security offered to the Landlord in
respect of the performance by the assignee of its obligations under this Lease,
in the Landlord’s reasonable opinion the assignee is not a person who is likely
to be able to comply with the tenant covenants of this Lease and to continue to
be such a person following the assignment

 

4. Detriment to Reversion

 

In the reasonable opinion of the Landlord the proposed assignment will have a
detrimental effect on the value of diminish or otherwise adversely effect the
Landlord’s reversionary interest in the Demised Premises or the Demised Premises
on the assumption (whether or not a fact) that the Landlord wishes to sell its
interest the day following the completion of the assignment of this Lease to the
proposed assignee

 

PART 2

CONDITIONS TO BE SATISFIED PRIOR TO A PERMITTED ASSIGNMENT

 

1. Authorised Guarantee Agreement

 

On or before any assignment and before giving occupation to the assignee the
Tenant and any Guarantor of the Tenant (otherwise than a guarantor under an
Authorised Guarantee Agreement) shall enter into an Authorised Guarantee
Agreement; and

 

2. Legal Opinion

 

If the prospective assignee/guarantor is a foreign company the Landlord has
received a full legal opinion (in a form reasonably acceptable to the Landlord)
from a reputable firm of lawyers practising within the relevant jurisdiction
confirming, among other things, that the assignee/guarantor is properly
constituted and solvent and of good standing and that the terms of the
Lease/guarantee may be fully enforced against it

 

- 19 -



--------------------------------------------------------------------------------

EXECUTED as a Deed by GETTY IMAGES  

)

(UK) LIMITED acting by  

)

Director  

/s/ WARWICK WOODHOUSE

--------------------------------------------------------------------------------

Secretary  

/s/ SIMON QUIRK

--------------------------------------------------------------------------------

EXECUTED as a Deed by GETTY

 

)

COMMUNICATIONS LIMITED acting by:-  

)

Director  

/s/ WARWICK WOODHOUSE

--------------------------------------------------------------------------------

Secretary  

/s/ SIMON QUIRK

--------------------------------------------------------------------------------

EXECUTED as a Deed by HULTON ARCHIVE

 

)

LIMITED acting by:-  

)

Director  

/s/ WARWICK WOODHOUSE

--------------------------------------------------------------------------------

Secretary  

/s/ SIMON QUIRK

--------------------------------------------------------------------------------

THE COMMON SEAL of BANTRY

 

)

INVESTMENTS LIMITED was  

)

hereunto affixed in the presence of:-  

)

Director  

/s/ BIANCA DANIELL

--------------------------------------------------------------------------------

   

FINSBURY CORPORATE SERVICES LIMITED

   

DIRECTOR

Secretary  

/s/ SHAILAH LOPEZ

--------------------------------------------------------------------------------

   

FINSBURY SECRETARIES LIMITED SECRETARY

 

- 20 -